Citation Nr: 0724114	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
paranoid schizophrenia has been characterized by occasional 
nightmares, a blunt affect, somewhat strained social 
relationships, and occasional tangential thinking, but has 
not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for paranoid schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125, 4.126, 4.129, 4.130, 
Diagnostic Code 9203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2006).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a mental disability.  In this 
context, the Board notes that a substantially complete 
application was received in September 2005.  An October 2005 
letter from the AOJ notified the claimant of information and 
evidence necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In a March 2006 letter from the AOJ the 
veteran was instructed to "submit any evidence in his 
possession that pertains to the claim." 

Regarding the timing of notice, although complete notice was 
provided to the appellant after the initial adjudication, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  The claims folder contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

II.  Discussion

The record shows that the veteran developed schizophrenia 
while on active duty.  As a result, service connection was 
granted for paranoid schizophrenia, which has been rated as 
70 percent disabling.  The veteran now claims that he is 
entitled to a disability rating in excess of 70 percent. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

The veteran's schizophrenia has been evaluated under the 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2006).  Under these criteria, 
to achieve the next-higher 100 percent rating, the evidence 
must establish total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9203 (2006).

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
here.  For example, the competent evidence does not 
demonstrate gross impairment in thought processes or 
communication.  VA psychiatry attending progress notes in 
September 2004 and November 2005 show that the veteran's 
thought processes are goal directed and that there is no 
gross evidence of psychosis or thought disorder.  The 
December 2005 VA examination report indicated that his speech 
was coherent speech, which is only occasionally tangential.

The competent evidence also fails to establish persistent 
delusions or hallucinations.  In fact, the veteran denied any 
delusions and hallucinations at his psychiatric follow-up 
appointment in November 2005, at his December 2005 VA 
examination, and at his February 2007 Travel Board hearing.  
Although the veteran testified at his hearing that Dr. B. who 
treated him in the 1960s determined he had delusions, and 
while a VA examiner in July 2002 VA noted he had fixed 
delusions about religion, the most recent December 2005 VA 
examination report notes that he is no longer talking about 
religion.  That report also went on to note that, due to the 
lack of religious talk, the veteran may actually be 
improving. 

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the veteran has been a 
persistent danger to himself or others.  The December 2005 VA 
examination notes no unusual motor behavior.  Regarding the 
latter, the veteran denied homicidal and suicidal ideation at 
his February 2005 and November 2005 psychiatry follow-up 
appointments as well as at his December 2005 VA examination.  
The evidence of record shows no complaints of inappropriate 
behavior or violent tendencies. 

The record also fails to demonstrate an intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  In September 2004 
his attending psychiatrist noted that he was casually 
dressed.  At his November 2005 psychiatry follow-up 
appointment, his appearance was noted to be neat, casually 
dressed, and very well groomed.  Grooming was again noted as 
appropriate upon VA examination in December 2005. 

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  To the contrary, his July 2002 
VA examination indicate he had a good memory for events and 
dates.  Also the December 2005 VA examination report notes he 
was alert and oriented to time and place and added that he 
was a good historian.  Although he could not recall his exact 
title during his hearing, he was able to state that he was a 
pavement examiner for the city engineering department.  There 
is also no evidence of any memory loss especially toward 
family members. 

Additionally the Board has also relied on the veteran's 
Global Assessment of Functioning (GAF) scores assigned at his 
August 2002 VA examination.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

The veteran's paranoid schizophrenia symptoms, as described 
above, are reflected in a GAF score assignment of 64, as 
recorded upon examination in December 2005.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).

Even utilizing his GAF score of 55 assigned in July 2002, the 
veteran's disability picture does not reflect a higher 
disability rating.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Such 
mild or moderate symptoms have already been appropriately 
accounted for in his currently assigned 70 percent rating.  

The GAF scores, and the underlying symptomatology upon which 
they are based, do not reflect impairment in reality testing 
or communication, persistent dangerousness to oneself or 
others, or inability to perform daily activities of living as 
would justify a total rating.  In sum, although severely 
hampered by paranoid schizophrenia, the evidence simply fails 
to establish symptoms most nearly approximating total 
occupational or social impairment.

Based on the above, the veteran's paranoid schizophrenia does 
not most nearly approximate the next-higher 100 percent 
rating under Diagnostic Code 9203.  Thus, an evaluation in 
excess of 70 percent is not warranted for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, while the veteran states that he retired because 
people did not like him, which may be related to his paranoid 
schizophrenia, such has been considered in the 70 percent 
rating assignment currently in effect.  The evidence does not 
reflect that the veteran's disability has caused marked 
interference with employment beyond that already contemplated 
in the assigned evaluation, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted.








ORDER

A disability rating in excess of 70 percent for paranoid 
schizophrenia is denied.



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


